DETAILED ACTION
Claims 1-4, 7-15 and 17-20 are pending examination in this Office action.
Claims 1, 9, 12 and 17 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 and 17 as amended recite a single layer MES having an integrated software based PLC.  The MES itself is defined as software (See paragraphs 0015-0018).  Consequently, it is unclear how the PLC is integrated into the MES.
Dependent claims 2-4, 7, 8, and 18-20 are rejected based on their dependence of independent claims 1 and 17.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Discenzo (US Patent Publication 2014/0156050 A1).
The rejection of claim 9 from the previous Office action is respectfully maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 8, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Lo, et al. (US Patent Publication 2016/0239011 A1) and further in view of Plache, et al. (US Patent Publication 2011/0022198 A1).
The teachings of Discenzo and Plache from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Independent claim 1 has been amended to include:  a software based programmable logic controller wherein the software based programmable logic controller is integrated in the manufacturing execution system (MES).
Regarding the newly introduced amendment to claim 1, Examiner agrees that Discenzo teaches a software based PLC [0051; adjustment component 214], but may not explicitly teach wherein the software based programmable logic controller is integrated in the manufacturing execution system (MES).
the PLC uses one or more discrete executable software applications] is integrated in the manufacturing execution system (MES) [0026; in some embodiments . . . MES functionality is co-located on the same integrated process control hardware as the PLC while preserving the legacy automation architecture].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Plache, Discenzo and Lo.  Discenzo teaches a distributed control system for controlling a manufacturing process that may be a pharmaceutical manufacturing process [0005] and further teaches monitoring the process and adjusting the manufacturing process based on collected data within a Manufacturing execution system (MES) [0047].  Plache teaches using a MES to monitor and manage a manufacturing process [Abstract]. Plache describes various embodiments for an MES to improve the monitoring/controlling of the manufacturing process.  One of ordinary skill in the art would be motivated to use the MES system of Plache within the pharmaceutical manufacturing system of Discenzo to improve controlling of the pharmaceutical process.  Lo teaches a programmable logic controller that operates within a MES such as the ones described in Discenzo and Plache and using the PLC to perform specialized actions in controlling automation devices.  One of ordinary skill would be motivated to incorporate the software programmable PLC in the MES of Discenzo to control automated devices in the manufacturing process.
Independent claim 17 has been amended to include:  wherein the software based programmable logic controller is integrated into a single layer manufacturing execution system (MES).
adjustment component 214], but may not explicitly teach wherein the software based programmable logic controller is integrated into a single layer manufacturing execution system (MES).
However, Lo teaches another MES and further teaches wherein the software based programmable logic controller [0023; the PLC uses one or more discrete executable software applications] is integrated into a single layer manufacturing execution system (MES) [0026; in some embodiments . . . MES functionality is co-located on the same integrated process control hardware as the PLC while preserving the legacy automation architecture].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Plache, Discenzo and Lo for the same reasons as disclosed above.
Claims 2-3, 7-9, 12-15, 19 and 20 are rejected in view of the teachings of Discenzo disclosed in the previous Office actions and the teachings of Lo as disclosed above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Plache, Discenzo and Lo for the same reasons as disclosed above.




Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Lo, et al. (US Patent Publication 2016/0239011 A1) further in view of Plache, et al. (US Patent Publication 2011/0022198 A1) and further in view of Childress (US Patent Publication 2005/0159824 A1).
Claim 4 is rejected in view of the teachings of Lo as disclosed above and the teachings of Plache and Discenzo from the previous Office actions.

Discenzo, Plache and Lo collectively teach monitoring a pharmaceutical process and adjusting the manufacturing process based on collected data.  Childress teaches using a recurrent distribution network to provide an embedded decision mechanism for a real-time closed loop process control system that outputs to multiple controllable output devices using numerous input constraints in a pharmaceutical manufacturing system [0031].  One of ordinary skill in the art would have motivation to combine the fully connected network topography in the pharmaceutical manufacturing system of Discenzo, Lo and Plache to learn features from all of the combinations of features of the previous layer where a convolutional layer relies on local spatial coherence with a small receptive field.  Discenzo, Plache and Childress are further directed to making improvements in pharmaceutical manufacturing processes by collecting data .  


Claims 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Lo, et al. (US Patent Publication 2016/0239011 A1) further in view of Plache, et al. (US Patent Publication 2011/0022198 A1) and further in view of Popp (US Patent Publication 2007/0021856 A1).
Claim 8, 14 and 18 is rejected in view of the teachings of Lo as disclosed above and the teachings of Popp, Plache and Discenzo from the previous Office actions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Popp with Discenzo, Plache and Lo.  Discenzo teaches a distributed control system for controlling a manufacturing process that may be a pharmaceutical manufacturing process [0005] and further teaches monitoring the process and adjusting the manufacturing process based on collected data within a Manufacturing execution system (MES) [0047].  Plache teaches using a MES to monitor and manage a manufacturing process [Abstract]. Plache describes various embodiments for an MES to improve the monitoring/controlling of the manufacturing process.  One of ordinary skill in the art would have motivation to use the MES system of Plache within the pharmaceutical manufacturing system of Discenzo to improve controlling of the pharmaceutical process.  Lo teaches a programmable logic controller that operates within a MES such as the ones described in Discenzo and Plache and using the PLC to perform specialized actions in controlling automation devices.  
.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Popp (US Patent Publication 2007/0021856 A1).
Claim 10 and 11 are rejected for the same reasons as disclosed in the previous Office actions.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Discenzo and Popp.  Discenzo teaches a distributed control system for controlling a manufacturing process that may be a pharmaceutical manufacturing process [0005] and further teaches monitoring the process and adjusting the manufacturing process based on collected data [0047]. Popp teaches another system for monitoring and improving pharmaceutical manufacturing using a distributed control system [0012, 0017].  It would be obvious to one of ordinary skill in the art to combine Discenzo with Popp because they are both directed to making improvements in manufacturing processes by collecting data from monitoring a manufacturing .


Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Lo, et al. (US Patent Publication 2016/0239011 A1).
The teachings of Discenzo from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Independent claim 17 has been amended to include: wherein the software based programmable logic controller is integrated into a single layer manufacturing execution system (MES).
Regarding the newly introduced amendment to claim 17, Examiner agrees that Discenzo teaches a software based PLC [0051; adjustment component 214], but may not explicitly teach wherein the software based programmable logic controller is integrated into a single layer manufacturing execution system (MES).
However, Lo teaches another MES and further teaches wherein the software based programmable logic controller [0023; the PLC uses one or more discrete executable software applications] is integrated into a single layer manufacturing execution system (MES) [0026; in some embodiments . . . MES functionality is co-located on the same integrated process control hardware as the PLC while preserving the legacy automation architecture].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Discenzo and Lo.  Discenzo teaches a distributed control system for controlling a manufacturing process that may be a pharmaceutical manufacturing process [0005] and further teaches 
Claims 19 and 20 are rejected in view of the teachings of Lo as disclosed above and the teachings of Discenzo from the previous Office actions.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Discenzo and Lo for the same reasons as disclosed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Case, et al. (US Patent Publication 2008/0126352 A1), teaches integrating a PLC data into a MES [0028]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115